EXHIBIT 10.61
Hill-Rom Holdings, Inc. FY 2011 Non-Employee Director Compensation Policy

•  
Non-employee directors, other than the Chairman of the Board, shall each receive
an annual cash retainer of $50,000 (increased from $25,000) for their service as
directors and shall not receive meeting fees for attendance at Board meetings;
the Chairman of the Board shall receive an annual cash retainer of $125,000
(reduced from $150,000) for service as Chairman of the Board.

•  
Each non-employee director, other than the Chairman of the Board, who is a
member of the Nominating/Corporate Governance, Audit or Compensation and
Management Development Committee, shall receive a fee of $1,500 for each
Committee meeting attended, in person or by telephone. Notwithstanding the
foregoing, for any meeting of an ad hoc Committee of the Board that requires
attendance in person or by telephone, the non-employee directors who attend,
other than the Chairman of the Board, shall each receive a meeting fee of
$1,500, except when such meetings occur before, during or after a meeting of the
Board or a standing Committee of the Board that also is attended by such
directors.

•  
The Chairpersons of each of the Audit, Compensation and Management Development
and Nominating/Corporate Governance Committees shall receive an additional
$12,500, $8,000 and $7,000 annual retainer, respectively.

•  
Non-employee directors who attend meetings of Committees of which they are not
members shall receive no fees for their attendance.

•  
Board and Committee retainers shall be paid in quarterly installments and the
meeting fees shall be paid following the applicable meetings.

•  
Each non-employee director shall be reimbursed for expenses incurred as a result
of attendance at Board or Committee meetings.

•  
Each non-employee director shall be awarded, on the first trading day following
the close of each annual meeting of the Company’s shareholders, restricted stock
units (otherwise known as deferred stock awards) valued at $120,000 on the date
of grant under the Corporation’s Stock Incentive Plan; provided that the
Chairman of the Board’s annual grant of deferred stock awards shall be valued at
$200,000. Each deferred stock award granted to any non-employee director shall
be for a number of shares of Common Stock determined by dividing (i) the
indicated dollar amount by (ii) the average high and low prices of the Common
Stock on the date of grant. Vesting for all such restricted stock units will
occur on the later to occur of one year and one day from the date of the grant
or the six month anniversary of the date that the applicable director ceases to
be a member of the Board.

 

